Title: From George Washington to John Gabriel Gebhard, 26 May 1789
From: Washington, George
To: Gebhard, John Gabriel



Sir,
New York May 26th 1789

I have received your letter of the 18th inst: and thank you very sincerely for your good wishes & favourable sentiments, as well as for the polite offer which you make of rendering me any service in your power while you may be in Europe.
So far as relates to me personally I know of nothing, at present, that I wish to have transacted in that part of the world; and as to the offer of your services to the public, I can only say that when domestic matters are so arranged as to permit the business of foreign departments to come under consideration, such persons will be appointed to transact it as shall be found to have the best pretensions thereto, upon every consideration, and are best qualified to do service & credit to their Country.

I should be wanting in candour if I said anything that might induce you to delay or postpone your intended voyage, which you say you would readily do to render any service to your Country. You will therefore, Sir, be directed by your own judgment in the pursuit of your plans without suffering them to be interrupted by the expectation of any public employment. I am Sir, Yr most Obedt Hbe Sert
